Citation Nr: 1512421	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for pseudofolliculits barbae.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities ("TDIU").


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1974 to July 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to an increased evaluation for pseudofolliculitis barbae and a TDIU.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Although the most recent VA examination in April 2011 was adequate at that time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Here, the Veteran indicated in his March 2013 VA Form 9 that his condition had significantly worsened, as it had spread and is alleged to be affecting his face all the way to the top of his head down to his shoulders and upper back.  During the April 2011 VA examination, it was specifically noted that the Veteran's condition was only affecting the areas around his beard at that time.  As such, it appears that, in the time period since the Veteran's last VA examination, the condition has possibly manifested to affect larger areas of the head and upper torso.

In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the April 2011 VA examination as noted above.  Furthermore, the last VA examination of record is almost four years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's pseudofolliculitis barbae.

As to the issue of TDIU, the claim being remanded herein is inextricably intertwined with such.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This is because the outcome of the Veteran's increased evaluation claim for pseudofolliculitis barbae may affect whether he meets the schedular requirements, as the Veteran does not meet such requirements currently as well as whether the findings of any new VA examination show that whether he is capable of obtaining or maintaining gainful employment.  As such, the claim for TDIU is remanded pending the adjudication of the claim for pseudofolliculitis barbae.  An additional examination for TDIU to determine the effects of the Veteran's service-connected disabilities on his employability may be further warranted depending on the results of the pseudofolliculitis barbae VA examination and the discretion of the RO.  Irrespective of outcome, the RO should also readjudicate the TDIU claim.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his claimed conditions, and assist him in obtaining any relevant records.

2. After any additional evidence has been associated with the claims file, provide the Veteran with an appropriate VA examination to determine the current severity of the Veteran's pseudofolliculitis barbae.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical manifestations should be reported in detail.

The examiner should take account of the Veteran's lay statements, to include such statements describing the spreading of manifestations of his skin condition to the top of his head down to the neck and shoulders.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Readjudicate the Veteran's TDIU claim, to include the provision of a VA examination or any additional development that the RO deems appropriate.

6. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




